DETAILED ACTION
Claims 20-36 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group I, claims 20-27, and of lipiodol as the elected species of embolic material and Adriamycin as the elected species of anticancer agent, is acknowledged.  Since Applicant did not point to any alleged deficiencies of the restriction requirement, the election has been treated as having been made without traverse and is therefore made FINAL.  After entry of the present amendment, all pending claims read on the elected group.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/27/2019 and was filed prior to the mailing date of a first Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Claim Objections
Claim 21 is objected to because of the following informalities:  in the preamble, “comprising” should be “comprises.”  Correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 20, 22-23, 26-29, 31-35 are rejected under 35 U.S.C. 103 as unpatentable over the Park et al. Abstract (Journal of the Korean Radiological Society 1996 36(3):315-323; of record) in view of Xin et al. (Chin J Cancer Biother, Dec. 2011, Vol. 18, No. 6; of record) as evidenced by the English Abstract, and Lohcharoenkal et al. (Biomed Research International Volume 2014, Article ID 180549).   
As to claims 20, 22-23, 26-29, 31-34, Park discloses a method for hepatic arterial embolization comprising administering a composition comprising a mixture of lipiodol (the elected species of embolic material as well as a “computed tomography and X-ray contrast medium” of claim 28) and Adriamycin (the elected species of anticancer agent) to a subject having a liver tumor (see English Abstract).  
Regarding claim 28, Park teaches that the HSA nanoparticles are “mixed” with the lipiodol, such that Park implicitly discloses a step of mixing the HSA particles with the lipiodol embolic material/contrast medium.  
As to claims 20, 22-23, and 26-27, Park does not further expressly disclose the presence of human serum albumin nanoparticles comprising the anticancer agent as recited by claim 20, nor the ratio of embolic material of the HSA to embolic material (claim 24), nor the concentration of the anticancer agent (claims 26-27).  Nor does Park expressly disclose that a method of preparing the composition comprises adjusting the pH, titrating with a desolvation material, adding a particle stabilizing material, 
 Xin discloses a method for hepatic arterial embolization comprising administering a composition comprising iodinate oil (an “embolic material” and a contrast agent) and paclitaxel (an “anticancer agent”), and albumin as a carrier for the paclitaxel, to a subject having a liver tumor, and wherein the use of the albumin was found to significantly increase tumor inhibition relative to a control group (see Abstract).
Lohcharoenkal reviews the use of protein nanoparticles as drug delivery carriers for cancer therapy (Title and Abstract), and teaches that nanoparticle delivery systems offer distinct advantages for drug delivery, including that fact that the active can be released from the nanocarrier in a precise manner over time to maintain drug concentrations within a therapeutic window (paragraph bridging pages 1-2).  Lohcharoenkal further teaches that albumin suitable for use can be obtained from human serum albumin (paragraph 2 on page 2).  Lohcharoenkal further teaches that after nanoparticles are formed using coacervation/desolvation, they are crosslinked by agents such as glutaraldehyde in order to rigidize the particles which stabilizes them and reduces enzymatic degradation and drug release, that organic solvents such as acetone and ethanol are used as antisolvents (a “desolvation material” of claims 33-34), and also that the pH prior to desolvation is a critical factor determining the nanoparticle size, and that it is essential to keep the pH away from the pI of the protein to promote protein deaggregation (last paragraph of page 4 through second paragraph of page 5). Lohcharoenkal further teaches that it is essential to remove the crosslinkers because of their toxicity (page 5, 1st full paragraph) and further that it is essential to removal organic st paragraph).  Lohcharoenkal also teaches evaporating solvents during nanoparticle formation and prior to centrifugation (page 6, 1st paragraph).  
As to claims 20, 22-23, 26-29, 31-34, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Park by incorporating human serum albumin nanoparticles as a carrier for the lpiodol anticancer agent, since Xin demonstrates that the use of an albumin carrier for an anticancer agent can significantly increase the tumor inhibitory properties of the anticancer agent when treating liver tumors, and Lohcharoenkal teaches that albumin from human serum is a suitable form of albumin for use as a drug carrier for anticancer agents.  
Regarding claims 24 and 26-27, it further would have been prima facie obvious to select amounts of the embolic material, human serum albumin nanoparticles, and Adriamycin anticancer agent, because said amounts are result effective variables that will affect their ability to serve their function in the composition (as a material to block a blood vessel, serve as a carrier for the anticancer agent, and kill cancerous cells, respectively).  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claims 33-34, it further would have been prima facie obvious to preparing the composition comprises adjusting the pH, titrating with a desolvation material, adding a particle stabilizing material such as glutaraldehyde, evaporating the desolvation 
Claims 21, 25, and 29 are rejected under 35 U.S.C. 103 as unpatentable over the Park et al. Abstract (Journal of the Korean Radiological Society 1996 36(3):315-323; of record) in view of Xin et al. (Chin J Cancer Biother, Dec. 2011, Vol. 18, No. 6; of record) as evidenced by the English Abstract, and Lohcharoenkal et al. (Biomed Research International Volume 2014, Article ID 180549) as applied to claims 20, 22-23, 26-29, 31-34 above, and further in view of     Kim et al. (US Pat. Pub. 2017/0080114).

Kim discloses a composition providing a contrast agent, the composition being for dual use including diagnosis and treatment such as for the imaging and treatment of cancer tumors, the composition comprising an anticancer agent such as doxorubicin (“Adriamycin”) which is carried by albumin nanoparticles, and wherein the nanoparticles are bound to microbubbles (paragraphs 7, 13-16, 24-25, 30).  Kim teaches that the microbubbles enhance the image of an internal organ (paragraph 6).  
As to claims 21, 25, and 29, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Park, Xin, and Lohcharoenkal as combined supra by incorporating microbubbles that are attached to the albumin nanoparticles as taught by Kim along with the contrast agent, since Kim teaches that doing so will result in a composition for dual diagnosis/treatment in which the contrast agent provides enhanced images of the target organ.  
Claim 35 is rejected under 35 U.S.C. 103 as unpatentable over the Park et al. Abstract (Journal of the Korean Radiological Society 1996 36(3):315-323; of record) in view of Xin et al. (Chin J Cancer Biother, Dec. 2011, Vol. 18, No. 6; of record) as evidenced by the English Abstract, and Lohcharoenkal et al. (Biomed Research International Volume 2014, Article ID 180549) as applied to claims 20, 22-23, 26-29, 31-34 above, and further in view of Kawakishi (Agric. Biol. Chem., 47 (9), 2071-2076 (1983).

Kawakishi discloses that the oxidative scission of a cystine disulfide bond in proteins produces 2-amino-2-thiazoline-4-carboxylic acid (“2-imino-thiazolidine”) as a product (see Abstract).  The skilled artisan in the art of protein chemistry, therefore, would recognize that this compound can be used in the reverse reduction reaction to form a disulfide bond in proteins, such that the skilled artisan would have found it prima facie obvious to use 2-imino-thiazolidine as a crosslinking agent instead of the glutaraldehyde cross linker taught by Lohcharoenkal, to stabilize the albumin nanoparticles via introduction of a disulfide bond as taught by Lohcharoenkal.  Such a modification is merely the substitution of one known prior art element for another according to known methods to achieve predictable results, which is prima facie obvious.  MPEP 2143.  
Claim 36 is rejected under 35 U.S.C. 103 as unpatentable over the Park et al. Abstract (Journal of the Korean Radiological Society 1996 36(3):315-323; of record) in view of Xin et al. (Chin J Cancer Biother, Dec. 2011, Vol. 18, No. 6; of record) as evidenced by the English Abstract, and Lohcharoenkal et al. (Biomed Research International Volume 2014, Article ID 180549) as applied to claims 20, 22-23, 26-29, 31-34 above, and further in view of JP2015526510 as evidenced by the English Abstract thereof (of record in IDS).

JP2015526510 discloses a method for preparing microparticles for emboli procedures, and to which a drug containing carrier is bound (see Title). The method comprises lyophilizing the particles with a protectant in order to generate a stable storage form of the particles (Abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the method of Park, Xin, and Lohcharoenkal as combined supra by lyophilizing the particles with a protectant, since  JP2015526510  expressly teaches that doing so is advantageous because it will  generate a form of the particles that can be stably stored.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        

/Patricia Duffy/Primary Examiner, Art Unit 1645